DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I, claim(s) 1-14, drawn to an organ pressure sensing system, comprising a sensor comprising a passive inductor within a polymeric carrier.
Group II, claim(s) 15-17, drawn to an organ pressure sensing system, comprising a sensor comprising an inductor, a deformable outer ring, and elongated connectors.
Group III, claim(s) 18-23, drawn to a method of making a human organ pressure sensor, comprising an inductor within a polymeric carrier. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-III lack unity of invention because even though the inventions of these groups require the technical feature of a sensor having an inductor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kouhani et al. (hereinafter “Kouhani”) (2017 IEEE 30th International Conference on Micro Electro Mechanical Systems (MEMS), 2017; as cited by Applicant). Kouhani teaches a sensor having an inductor (Abstract).
A telephone call was made to Monte Falcoff on April 16, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
During a telephone conversation with Monte Falcoff on April 9, 2021 a provisional election was made with traverse to prosecute the invention of Group 1, claim 1-14. Affirmation of this election must be made by applicant in replying to this Office action. Claim 15-23 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the inductor" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the inductor” is interpreted as “the passive inductor”.

Claim 2 recites the limitation "the protective layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the protective layer” is interpreted as “the polymeric protective layer”.

Claim 5 recites the limitation "the component" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the component" is interpreted as “‘the electronic component”.

Claim 9 recites the limitation "the organ" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the organ" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the carrier" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the carrier" is interpreted as “the polymeric carrier”. 

Claim 14 recites the limitation "the carrier" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the carrier" is interpreted as “the polymeric carrier”. 

Claim 14 recites the limitation "its length" in line 3.  The use of pronouns such as “its” or “theirs” renders the claim indefinite. It is unclear what element “its” refers to.  For examination purposes “its” is interpreted as “the polymeric carrier”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. US 2009/0299216 A1 to Chen et al. (hereinafter “Chen”), in view of WIPO Publication No. WO 2016/071253 A1 to Moreau et al. (hereinafter “Moreau”).
Regarding claim 1, Chen teaches an organ pressure sensing system (Abstract; para [0096]) comprising a sensor (pressure sensor, 100) comprising a passive inductor (inductor coil 120; para [0049]; Abstract – “An implantable polymer-based pressure sensor featuring an electrical LC-tank resonant circuit for passive wireless sensing without power consumption on the implanted site.”) having a stretchable shape (para [0044] – “The embodiment of the present invention comprising a microfabricated pressure sensor has a flexible/foldable inductor coil substrate. This flexible/foldable substrate allows minimally invasive device implantation without sutures when the implant is folded/rolled for a minimal required incision during surgery, while the flexible coil can be restored once in the implanted environment for electromagnetically data communication after surgery.”; para [0049] – “the sensor 100 has a circular-shaped disk substrate 110 preferably made out of flexible polymer material to accommodate the spiral inductor coil 120. The flexible polymer material may allow the sensor 100 to be conveniently folded/rolled without permanent deformation, which should minimize the required incision during device implantation and should further facilitate minimally invasive suture-less surgery. The folded/rolled sensor 100 can then be restored to be flat after insertion of the sensor to allow for better electromagnetic coupling with an external reader coil.”; para [0089] - “The implant with a folded coil disk was introduced into the anterior chamber of the eye through the incision using standard medical forceps. After the coil disk was stretched back, the implant was manipulated to be anchored on the iris using forceps under compatible surgical procedures without enlarging the incision. No sutures were required for this short, thin incision as the eye could spontaneously heal after implantation.”; note inductor coil substrate comprising the inductor coil is stretched and folded without permanent deformation to facilitate implantation) which is elongated to create at least a majority of a 
Moreau teaches an organ pressure sensing system (Abstract; pg 4, line 9-11; Fig. 4), comprising an inductor (inductor, 201) having an undulating shape (pg 20, line 33-pg 21, line 3; Fig. 4). It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have modified the system of Chen to have used an inductor having an undulating shape, in order to improve the surface coverage and sensitivity according to Moreau (pg 9, line 8-17).

Regarding claim 2, Chen, in view of Moreau, teaches the system of Claim 1, and Chen teaches the protective layer includes a circular outer edge (circular-shaped disk substrate 110 has a circular outer edge; Fig. 2).

Regarding claim 3, Chen, in view of Moreau, teaches the system of Claim 2, and Chen teaches the protective layer includes a circular inner edge (circular-shaped disk substrate 110 has a circular inner edge; Fig. 2).

Regarding claim 7, Chen, in view of Moreau, teaches the system of Claim 1, and Chen teaches the sensor is adapted for removable placement on a human eye (para [0086]-[0087] – “As indicated 

Regarding claim 8, Chen, in view of Moreau, teaches the system of Claim 1, and Chen teaches the sensor is adapted for placement on a cardiovascular organ (para [0096] – “Finally, while embodiments of the present invention have been particularly described in applications for IOP measurements, those skilled in the art will understand that embodiments of the present invention may be used in other applications…Particular applications may include intracranial, cerebrospinal fluid (CSF), cardiovascular, transcutaneous, and blood pressure sensing and pressure monitoring of abdominal aortic aneurysms.”).

Regarding claim 9, Chen, in view of Moreau, teaches the system of Claim 1, and Chen teaches the system further comprises a reader including a reading coil (reader coil, 811), the reader being spaced away from the sensor and being spaced away from the organ (para [0090]; Fig. 26A).

Regarding claim 10, Chen teaches an organ pressure sensing system (Abstract; para [0096]) comprising: (a) an intraocular sensor (pressure sensor, 100; [0011]) including a passive metallic inductor (para [0049] – “The pressure sensor 100 comprises a flexible diaphragm chamber 130 having parallel metal plates (not shown in FIG. 2) acting as an integrated capacitor and surrounding metal wires as a planar spiral inductor 120 to create the resonant circuit that communicates with an external reader.”) 
Moreau teaches an organ pressure sensing system (Abstract; pg 4, line 9-11; Fig. 4) in form of contact lens (pg 23, line 26-35), comprising an intraocular sensor (passive sensor, 200; pg 4, line 9-11) including an inductor (inductor, 201) having an elongated wavy shape with alternating curved peaks and valleys (pg 20, line 33-pg 21, line 3; Fig. 4), and the wavy shape of the inductor surrounding an eye pupil centerpoint (pg 24, line 2-10). It would have been obvious to one of ordinary skill in the art to have used an inductor that has an elongated wavy shape in order to, according to Moreau, improve the surface coverage and sensitivity (pg 9, line 8-17), and that the wavy shape surrounds an eye pupil so that vision is unimpaired when the sensing system takes form of contact lens (pg 24, line 2-10), which is a non-invasive sensing means omitting needs of surgical implantation (pg 1, line 9-21).
Regarding claim 13, Chen, in view of Moreau, teaches the invention of Claim 10, and Chen teaches the carrier includes a circular outer edge and a circular inner edge (circular-shaped disk substrate 110 has a circular inner edge and a circular outer edge; Fig. 2).

Claim 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Moreau, as applied to claim 1 and 10 above, and further in view of US 2010/0016704 A1 to Naber et al. (hereinafter “Naber”).
Regarding claim 4, Chen, in view of Moreau, teaches the system of Claim 1, but fails to teach the system further comprises only a single electronic component secured to the sensor.
Naber teaches an intraocular pressure sensing system (Abstract; measurement system, 102), comprising a sensor that includes only inductor and capacitor (para [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only include a single electronic component, in order to simplify the intraocular measurement system according to Naber (para [0053]).

Regarding claim 5, Chen, in view of Moreau and Naber, teaches the system of Claim 4, and Chen teaches the component is a capacitor and the capacitor is part of a parallel resonance circuit (para [0049] – “The pressure sensor 100 comprises a flexible diaphragm chamber 130 having parallel metal plates (not shown in FIG. 2) acting as an integrated capacitor and surrounding metal wires as a planar spiral inductor 120 to create the resonant circuit that communicates with an external reader”).

Regarding claim 11, Chen, in view of Moreau, teaches the system of Claim 10, but fails to teach the system further comprises only a single electronic component secured to the sensor.
Naber teaches an intraocular pressure sensing system (Abstract; measurement system, 102), comprising a sensor that includes only inductor and capacitor (para [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only include a single electronic component, in order to simplify the intraocular measurement system according to Naber (para [0053]).

Regarding claim 12, Chen, in view of Moreau and Naber, teaches the invention of Claim 11, and Chen teaches the component is a capacitor and the capacitor is part of a parallel resonance circuit (para [0049] – “The pressure sensor 100 comprises a flexible diaphragm chamber 130 having parallel metal plates (not shown in FIG. 2) acting as an integrated capacitor and surrounding metal wires as a planar spiral inductor 120 to create the resonant circuit that communicates with an external reader”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Moreau, as applied to claim 1 above, and further in view of Kouhani.
Regarding claim 6, Chen, in view of Moreau, teaches the system of Claim 1, and Chen the sensor is free of a microprocessor (para [0049]; para [0070]; note the microprocessor of Chen is part of the external reader) or battery (para [0011]; note the pressure sensor of Chen is a passing sensor without power consumption), but fails to teach the passive inductor is a variable inductor.
Kouhani teaches an intraocular pressure sensing system, comprising a passive, variable inductor (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Chen, in view of Moreau, to have used a variable, passive inductor in order to prevent signal drift, according to Kuohani (pg 557, col 2, para 2-3).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Moreau, as applied to claim 1 above, and further in view of U.S. Patent No. US 6,089,711 A to Blankenbecler et al. (hereinafter “Blankenbecler”).
Regarding claim 14, Chen, in view of Moreau, teaches the invention of claim 10, and Chen fails to teach an eye-contacting surface of the carrier is parallel to an opposite outer surface of the carrier, and the carrier has a constant thickness along at least a majority of its length.

Blankenbecler teaches a contact lens (Abstract), having substantially constant thickness (col 5, line 64-col 6, line 4). It would have been obvious to one of ordinary skill in the art of science to have configured the eye-contacting surface of the carrier to be parallel to an opposite outer surface of the carrier, and the carrier to have a constant thickness along at least a majority of its length as taught by Moreau, to take advantage of the contact lens as a non-invasive sensing means (pg 1, line 9-21 of Moreau), and increase comfort to the wearer by maintaining constant thickness, as taught by Blankenbecler (col 5, line 64-col 6, line 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L./               Examiner, Art Unit 3791

/PATRICK FERNANDES/               Primary Examiner, Art Unit 3791